DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 03/17/2021 has been entered.   Upon entering the submission, claims 1, and 6 are amended.  Claims 2, 16, and 19 are cancelled.  New claims 20-22 are added.  Claims 1, 3-15, 17-18, and 20-22 are pending.  

Response to RCE Submission
Claim rejections under 35 U.S.C. §112(b)
Applicants’ amendment to claim 1 obviates the rejection.   The rejection is hereby withdrawn.   

Claim rejections under 35 U.S.C. §103(a)
Applicants’ amendment and argument have been considered.  However, they are not sufficient to overcome the rejection. The rejection is maintained.  The rejection is revised in response to the amendment.  

The following rejection is necessitated by the amendment with the RCE filed on 03/17/2021:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 21 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 21 is amended to include the proviso “that an oxidative calcination step conducted in the presence of oxygen is excluded after step (i) or step (ii), respectively”.  However, this proviso is not described in the original disclosure, because the meaning of the term “oxidative calcination step” is not defined in Applicants’ original disclosure.   Examples 1-2, and 4-6 of Applicants’ specification describe the catalyst precursors were treated in a drying process under the condition of an air circulation at 120 °C for 16 hours.  Said drying process is considered to be an oxidative calcination step because of involving the high temperature (i.e. 120 °C) and air for a long time (i.e. 16 hours).   Therefore, the added proviso of the amended claim 21 is not supported by the specification.   Claim 21 introduces NEW MATTER.  To overcome the rejection, Applicants need to point out specifically the support to the amendment in the original disclosure, or cancel the new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


claimed invention and would exclude any step or ingredient that materially affects the claimed invention.  However, the term “the claimed invention” can be interpreted as at least the following three ways:  1) a process for preparing alkanolamines and/or ethyleneamines in a liquid phase, by reacting ethylene glycol and/or monoethanolamine with ammonia in the presence of an amination catalyst; 2) an amination catalyst comprising one or more active metals selected from Sn and the elements of groups 8, 9, 10 and 11 of the Periodic Table of the Elements; 3) a process of a process for preparing alkanolamines and/or ethyleneamines in a liquid phase, by reacting ethylene glycol and/or monoethanolamine with ammonia in the presence of the amination catalyst wherein the catalyst is prepared without the step of oxidative calcination, which leads to unexpected advantages in the process for preparing alkanolamines and/or ethyleneamines. The metes and bound of claim 1 are not clear.  Therefore, claim 1 is indefinite.  Claims 3-15, and 17-18 depending on claim 1 are rejected accordingly.

	
Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-15, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,958,825 (“the `825 patent”) to Wulff-DÖring et al. in view of EP 2780109 A1 (“the `109 publication”) to Heidemann et al., and U.S. Patent No. 4,806,690 (“the `690 patent”) to Robert Bowman.

Determination of the scope and content of the prior art (MPEP §2141.01)
EXAMPLE 2 of the `825 patent discloses a process of aminating monoethanolamine in the presence of a catalyst to make ethylenediamine (EDA), aminoethylethanolamine (AEEA), diethylenetriamine (DETA) and piperazine, see TABLE 1, and Col. 7, Ln. 54 to Col. 8, Ln. 27.   A process for preparing the catalyst used in the aminating process of the EXAMPLE 2 is described in EXAMPLE 1 excerpted as following.  The term “extrudates” at line 51 of EXAMPLE 1 is interpreted as “a catalyst precursor”.  EXAMPLE 1 discloses Al2O3 particulates having a diameter of 4 mm was impregnated with a catalytic metal solution comprising NiO, CoO, CuO to make a catalyst precursor.  The catalyst precursor was dried and calcinated for 4 hours at 400 °C.  The resulting catalyst precursor was then treated with a second solution containing Ru(NO3)3.  The second catalyst precursor was dried and calcinated for 4 hours at 400 °C, following by reductive calcination with H2 at 300 °C. 
   

    PNG
    media_image1.png
    763
    706
    media_image1.png
    Greyscale


In addition, claim 1 of the `825 patent discloses the amination catalyst consisting essentially of, based on the total weight of the catalyst, more than 6-50% by weight of cobalt (Co), nickel or a mixture thereof, 0.001-25% by weight of ruthenium (Ru), 0-10% by weight of copper and 0-5% by weight of promoters selected from the group consisting of iron, rhodium, palladium, platinum, iridium, osmium, silver, gold, chromium, molybdenum, tungsten, rhenium, Sn), lithium, sodium, potassium, rubidium, caesium, phosphorus, arsenic, antimony, bismuth, tellurium, thallium or mixtures thereof on a porous metal oxide carrier, which is prepared by (a) impregnating the carrier with the metals, promoters or compounds thereof with a solution of halide-free salts of said metals, promoters, or compounds, (b) drying and calcining the impregnated carrier and (c) reducing the calcined carrier in a stream of hydrogen.  The alcohols used in the amination process for making ethylenediamine (EDA) and/or aminoethylethanolamine (AEEA) include ethylene glycol, see Col. 4.  The `825 patent teaches that the reduction of the catalyst precursor is carried out with a gas mixture which contains free oxygen, see Col. 3, Ln. 43.  The `825 patent also teaches active metals Ni, Co and Cu is prepared by coprecipitation and the missing active metal Ru are applied to the catalyst precursor in a subsequent impregnation step, see EXAMPLE 1, Col. 6, Lns. 36-46.  
The `109 publication discloses a process of aminating diethylene glycol with ammonia in the presence of tin-containing catalyst B3 to make monoaminodiglycol and morpholine, wherein the B3 catalyst comprises Ni, Co, Cu, Sn, and Al2O3, see paragraphs [0118-0120], English translation.  The `109 publication teaches and/or suggests that tin(Sn) is a critical metal in the catalyst for amination of a hydroxyl group containing molecules such as ethylene glycol and diethylene glycol. 
The `690 patent discloses a catalyst which can be used for aminating alcohols to make amines, wherein the alcohols include ethylene glycol (Col. 2, Ln. 66).  The general procedures for the reductive amination of monoethanolamine (MEA) are disclosed.  The catalysts used for the amination contain Co, Cu, and Zr.  In addition, the `690 patent teaches the catalyst is recrushed to >40 mesh (i.e. <400 μm), see Col. 6, Ln. 1.



Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
and Sn. Instead, EXAMPLE 2 of the `825 patent teaches the aminating catalyst used in the process contains Co, Ru, Ni, and Co. 
In terms of claim 8, the `825 patent does not teach the median diameter d50 of the support material particles is in the range from 1 to 500 μm.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed process would have been obvious over the method disclosed in the `825 patent because claim 1 of the `825 patent teaches the catalyst used for the amination process may contain 0-5% by weight of promoters of Sn.  Furthermore, the `109 publication teaches and/or suggests that Sn is a critical metal in the catalyst for amination of a hydroxyl group containing molecules such as ethylene glycol and diethylene glycol. 
 
In terms of claim 3, the `825 patent teaches the amination catalyst comprises 0.001-25% by weight of ruthenium (Ru), 6-50% by weight of cobalt (Co), 0-5% by weight of promoters of tin (Sn), see Col. 1, Ln. 58 to Col. 2, Ln. 51.

In terms of claims 4-7, EXAMPLE 1 of the `825 patent teaches the catalyst precursor comprises a support material of Al2O3. Claim 1 of the `825 patent teaches the amination catalyst comprises 0-10% by weight of copper 0-10% by weight of copper and 0-5% by weight of promoters selected from the group consisting of iron, rhodium, palladium, platinum, iridium, osmium, silver, gold, chromium, molybdenum, tungsten, rhenium, zinc, cadmium, lead, manganese, tin (Sn), lithium, sodium, potassium, rubidium, caesium, phosphorus, arsenic, antimony, bismuth, tellurium, thallium or mixtures thereof on a porous metal oxide carrier, wherein the porous metal oxide carrier is selected from alumina, silica, aluminosilicates, titanium dioxide, zirconium dioxide, magnesium oxide and mixtures thereof, see claims 1 and 3.

In terms of claim 8, the difference of the median diameter d50 of the support material particles is in the range from 1 to 500 μm, the `690 patent teaches a catalyst which can be used for aminating alcohols to make amines, wherein particle size of the catalysts used for the amination containing Co, Cu, and Zr is less than 400 μm through recrushing to >40 mesh (i.e. <400 μm), see col. 6, ln. 1.  

In terms of claims 9-15, the `825 patent teaches the catalyst precursor is prepared by precipitating the metals or metal compounds onto the carrier, see col. 2, lns. 64-65, and col. 3, lns. 49-57.

In terms of claim 17, the `825 patent teaches the reductive calcination is in the presence of hydrogen and an inert gas of nitrogen, see EXAMPLE 1. 

In terms of claim 18, EXAMPLE 1 of the `825 patent teaches hydrogen is present in an amount of 20 L per hour, which would render the amount from 1 to at most 50% by volume of Applicants’ claim 18 obvious.  

In terms of claim 20, EXAMPLE 1 and claim 1 of the `825 patent teach the amination catalyst comprises 0-10% by weight of copper 0-10% by weight of copper and 0-5% by weight of promoters selected from the group consisting of iron, rhodium, palladium, platinum, iridium, osmium, silver, gold, chromium, molybdenum, tungsten, rhenium, zinc, cadmium, lead, manganese, tin (Sn), lithium, sodium, potassium, rubidium, caesium, phosphorus, arsenic, antimony, bismuth, tellurium, thallium or mixtures thereof on a porous metal oxide carrier, wherein the porous metal oxide carrier is selected from alumina, silica, aluminosilicates, titanium dioxide, zirconium dioxide, magnesium oxide and mixtures thereof, see claims 1 and 3. The `825 patent teaches that reduction of the catalyst precursor is carried out with a gas mixture which contains free oxygen, see Col. 3, Ln. 43.

In terms of claim 21, EXAMPLE 1 and claim 1 of the `825 patent teach the amination catalyst comprises 0-10% by weight of copper 0-10% by weight of copper and 0-5% by weight of promoters selected from the group consisting of iron, rhodium, palladium, platinum, iridium, osmium, silver, gold, chromium, molybdenum, tungsten, rhenium, zinc, cadmium, lead, manganese, tin (Sn).  The `825 patent teaches that the reduction of the catalyst precursor is carried out with a gas mixture which contains free oxygen, see Col. 3, Ln. 43. The `109 publication teaches and/suggests that Sn is a critical metal in the catalyst for amination of a hydroxyl group containing molecules such as ethylene glycol and diethylene glycol.  With regard of the proviso “that an oxidative calcination step conducted in the presence of oxygen is excluded after step (i) or step (ii), respectively”, the prior art would still render claim 21 obvious because the term “an oxidative calcination step” is not specifically defined.  Examples 1-2, and 4-6 of Applicants’ specification describe the catalyst precursors were treated in a drying process under an air circulation at 120 °C for 16 hours, which is broadly interpreted as an oxidative calcination step.  Furthermore, since the `825 patent teaches the catalyst precursor is reductive calcinated under H2, the proviso of excluding an oxidative calcination step would not make the catalyst used in claim 21 significantly different from the catalyst disclosed in the prior art for their application in preparing alkanolamines and/or ethyleneamines because the catalyst precursor is treated in reductive calcination step, which will activate the catalyst.   In terms of unexpected results from the instantly claimed process, Applicants' specification also fails to demonstrate unexpected results from the instantly claimed process of excluding an oxidative calcination step in a side-by-side comparison with the closest the amination process of EXAMPLE 2 using the B3 catalyst (18.0% Ni, 18.5% Co, 10.1% Cu, 1.7% Sn over the support AI203) disclosed of the `825 patent over the instantly claimed process.

In terms of claim 22, the `825 patent teaches the catalyst was made by preparing a catalyst precursor containing active metals Ni, Co and Cu through coprecipitation.  The missing subsequent impregnation step, see EXAMPLE 1, Col. 6, Lns. 36-46.  Therefore, the consequence of impregnation step of claim 22 is taught and/or suggested by the `825 patent.    Furthermore, it is well known that rearranging steps in a reaction sequence is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  See In re Mostovych, Weber, Mitchell and Aulbach, 144 USPQ 38.   
Therefore, claims 1, 3-15, 17-18, and 20-22 would have been obvious over the cited prior art considered as a whole. 

	
Conclusions
Claims 1, 3-15, 17-18, and 20-22 are rejected.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731